IN THE
                         TENTH COURT OF APPEALS

                                No. 10-15-00079-CR

ROLANDO BARRAGAN,
                                                        Appellant
v.

THE STATE OF TEXAS,
                                                        Appellee


                          From the 19th District Court
                           McLennan County, Texas
                          Trial Court No. 2011-1161-C1


                                      ORDER


      Appellant’s Motion for Extension of Time to File Appellant’s Brief is granted.

Appellant’s brief is due September 30, 2015.

                                        PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed September 17, 2015